DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8 are pending in this application.
Claim 7 is canceled.
Response to Arguments
Regarding Rejection under 35 U.S.C. 102
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the rejection under 35 U.S.C. 102 is improper because Sindhwani and Mixter fail to teach or suggest the amended features of determining “at least two of the plurality of devices and the artificial intelligence device for performing the function corresponding to the command word when there are multiple functions corresponding to the command word” (REMARKS, on page 4, 4th paragraph – page 5, 3rd paragraph).
However, the Examiner respectfully disagrees. The rejection under 35 U.S.C. 102 is proper because Sindhwani still do teach or suggest the amended features of determining “at least two of the plurality of devices and the artificial intelligence device for performing the function corresponding to the command word when there are multiple functions corresponding to the command word”. Sindhwani discloses that the Electronic device 10 receives voice command from a user 4 and the command may be sent to computing system 200. A user account is determined as associated with the electronic device and may indicate which devices/systems are accessible/available for a user associated with the user account. The user account may be determined to be associated with voice activated electronic device 10, as well as being associated with an IoT device 20. For example, IoT device 20 may correspond to an oven, a refrigerator, a shelving system, or any other suitable type of device, or any combination thereof. At step 160, an intent of the utterance may be determined, where the intent may correspond to a request for a pizza recipe to be provided to electronic device 10 and at step 164, computing system 200 may determine that a first step of the pizza recipe calls for an oven to be pre-heated to temperature. The electronic device 10 is indicative of the “artificial intelligence device” and the IoT devices 20 are indicative of the “plurality of devices”.  Moreover, 1) searching and providing a recipe and 2) preheating an oven based on the user’s utterance are indicative of “there are multiple functions corresponding to the command word” (Fig. 1 and 2A, Col 5, line 41 – Col. 6, line 62, Col 7, line 9 – Col. 8, line 65). Therefore, the rejection is maintained at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sindhwani (US Pat. 10,102,855, filed on 3/30/2017).
Regarding claim 1, Sindhwani discloses an artificial intelligence device comprising: 
a communication interface configured to communicate with a plurality of devices (Fig. 2A, Col 11, lines 32-60, “electronic device 10 may be able to receive and output audio, and may include power, processing capabilities, storage/memory capabilities, and communication capabilities”); 
a microphone configured to receive voice (Fig. 2A, Col 11, lines 32-60, Microphones 208; Fig. 1, steps 152 and 160, receiving utterance which is including a command);
an artificial intelligence interface configured to acquire a command word and determine a device for performing a function corresponding to the command word among the plurality of devices based on at least one of a user who has uttered the command word or a type of the function corresponding to the command word (Fig. 1, steps 154-156 and 160-164, Col 9, lines 1-13, Col. 31, line 62- Col. 32, line 19, determining content of the command and a device among a plurality of devices which might be operated based on determined user account; Figs. 1, 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, IoT devices 20 may correspond to any suitable type of electronic device including mobile phones, smart phones, tablets, televisions, smart household devices (e.g., refrigerators, ovens, microwaves, etc.) and etc.); and 
a controller configured to transmit a command for performing the function corresponding to the command word to the determined device (Fig. 1, step 178 and Col. 5, lines 41-56, Col 9, lines 1-13, send and performing the command to the device), 
wherein the artificial intelligence interface is further configured to 
determine at least two of the plurality of devices and the artificial intelligence device for performing the function corresponding to the command word when there are multiple functions corresponding to the command word (Fig. 1, steps 152-164 and 2A, Col 5, line 41 – Col. 6, line 62, Col 7, line 9 – Col. 8, line 65, the Electronic device 10 receives voice command, “Alexa, I want to make pizza tonight”, from a user 4 and the command may be sent to computing system 200. A user account is determined as associated with the electronic device and may indicate which devices/systems are accessible/available for a user associated with the user account. The user account may be determined to be associated with voice activated electronic device 10, as well as being associated with an IoT device 20. For example, IoT device 20 may correspond to an oven, a refrigerator, a shelving system, or any other suitable type of device, or any combination thereof. At step 160, an intent of the utterance may be determined, where the intent may correspond to a request for a pizza recipe to be provided to electronic device 10 and at step 164, computing system 200 may determine that a first step of the pizza recipe calls for an oven to be pre-heated to temperature. The electronic device 10 is indicative of the “artificial intelligence device” and the IoT devices 20 are indicative of the “plurality of devices”.  Moreover, 1) searching and providing a recipe and 2) preheating an oven based on the user’s utterance are indicative of “there are multiple functions corresponding to the command word”).
Regarding claim 2, Sindhwani discloses the artificial intelligence device of claim 1, and Sindhwani further discloses:
a memory configured to store at least one of a plurality of pieces of device information respectively corresponding to a plurality of users, voice information of the plurality of users, preferred information of each of the plurality of users or types of functions corresponding to the plurality of devices (Fig. 1, steps 154-156 and 160-164, Col 9, lines 1-13, Col. 31, line 62- Col. 32, line 19, determining an oven among a plurality of devices which might be operated based on determined user account; Col. 6, lines 38-62, The user account may store information regarding device identifiers, IP addresses, communications information; Fig. 1 and Col. 5, lines 41-56, Col. 11, line 56 - Col. 12, line 11, establishing connection with devices 10, computing system 200 and external device/ oven via network).
Regarding claim 3, Sindhwani discloses the artificial intelligence device of claim 2, and Sindhwani further discloses:
wherein the artificial intelligence interface determines a device of the user who has uttered the command word as a device for outputting the function corresponding to the command word, based on the plurality of pieces of device information respectively corresponding to the plurality of users (Fig. 1, steps 154-156 and 160-164, Col 9, lines 1-13, Col. 31, line 62- Col. 32, line 19; Figs. 4A, 4B, 5, and Column 21, lines 12-29, Column 24, lines 5-49, determining an oven among a plurality of devices which might be operated based on determined user account and content of the command).
Regarding claim 4, Sindhwani discloses the artificial intelligence device of claim 2, and Sindhwani further discloses:
wherein the artificial intelligence interface determines the device for performing the function corresponding to the command word, based on the type of the function corresponding to the command word and the types of the functions corresponding to the plurality of devices (Fig. 1, step 178 and Col. 5, lines 41-56, Col 9, lines 1-13, send and performing the command to oven).
Regarding claim 6, Sindhwani discloses the artificial intelligence device of claim 2, and Sindhwani further discloses:
wherein the artificial intelligence interface performs a function corresponding to preferred information of the user who has uttered the command word, based on the preferred information of the user who has uttered the command word (Fig. 1 and Fig. 6, lines 11-60, determining a device associated with user account which stores information including user history and user preferences).
Regarding claim 8, Sindhwani discloses the artificial intelligence device of claim 1, and Sindhwani further discloses:
wherein the artificial intelligence interface acquires the command word, by receiving a voice signal including a command word from a first device of the plurality of devices (Fig. 2A, Col 11, lines 32-60, “electronic device 10 may be able to receive and output audio).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sindhwani (US Pat. 10,102,855, filed on 3/30/2017) in view of Mixter et al., (US Pub. 2017/0025124).
Regarding claim 5, Sindhwani discloses the artificial intelligence device of claim 4. Sindhwani does not explicitly teach, however, Mixter does explicitly teach:
wherein the artificial intelligence interface determines a preferred device of the user who has uttered the command word among the plurality of devices for performing the function corresponding to the command word as the device for performing the function corresponding to the command word (Fig. 4A, [0128]-[0130] determining a device of the user to perform a same function based on one or more factors, including surrounding noise, capabilities of the device, distance and position of the device relative to the user, position of the device within the space).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of performing voice command for user interface as taught by Sindhwani with The method of device leadership negotiation among voice interface devices as taught by Mixter, because it is desirable for a voice assistant device to include noise mitigation measures in case the voice assistant devices are located at a noisy location and it is responsible for responding to the user's voice inputs, in order to reduce user confusion (Mixter, [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659